Citation Nr: 1135548	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-37 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depression, and personality disorder.

2.  Entitlement to service connection for a respiratory disorder, including chronic obstructive pulmonary disease (COPD) and chronic bronchitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the military from May 1972 to November 1984.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2011, as support for his claims, the Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge of the Board - also commonly referred to as a Travel Board hearing.  Following the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2010).

The Board has recharacterized the issues on appeal.  First, originally claimed as entitlement to service connection for PTSD, is now more broadly encompassed as entitlement to service connection for an acquired psychiatric disability, to include PTSD, major depression, and personality disorder, pursuant to Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he or she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Similarly, the claim for chronic obstructive pulmonary disease (COPD) has been recharacterized as a respiratory disorder so as to also include the diagnosis of chronic bronchitis and COPD.  


The Board finds that additional development and consideration are required.  Therefore, the appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


REMAND

First, the Veteran asserts that he was sexually assaulted in 1976 while he was stationed in the Philippines.  He claims he was the victim of an assault by two men who held a knife to his throat, and that these incidents are the genesis of his current psychiatric disability.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection for PTSD, in particular, requires: [1] a current medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in- service stressor), [2] credible supporting evidence that the claimed in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

As an initial matter, the Veteran has the requisite diagnosis of PTSD.  He has provided VA treatment records from December 1997 to December 1998 and January 2004 to June 2005 showing his diagnosis of PTSD, major depression, and personality disorder, as well as continued treatment for these disorders.  


The Veteran's claim for service connection for PTSD is predicated entirely on sexual assault (military sexual trauma (MST)).  The most recent revisions to 38 C.F.R. § 3.304(f) amending the adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor, did not pertain to claims for PTSD that, as here, are predicated on personal (sexual) assault, combat, or prisoner of war (POW) experience.  75 Fed. Reg. 39843 (July 13, 2010).  This is because these types of claims already have their special provisions for establishing the occurrence of a stressor in these other type situations.  The only notable change for claims predicated on sexual assault was the redesignation of this type of claim from subpart (f)(3) to (f)(4).

VA recognizes that, because a personal assault is a personal and sensitive issue, many incidents are not officially reported, which in turn creates a proof problem in establishing they did.  It is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  Therefore, evidence from sources other than her service records may corroborate an account of a stressor incident that is predicated on a personal assault.  See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4) (2010).  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

In Patton, the Court pointed out that VA has established special procedures for evidentiary development of claims for PTSD based on personal (sexual) assault.  The Court advised that the portions of the VA Adjudication Procedure Manual M21-1, Part III, paragraph 5.14c, provided "guidance on the types of evidence that may serve as 'credible supporting evidence' for establishing service connection of PTSD which allegedly was precipitated by a personal assault during military service."

Manual M21-1 lists evidence that might indicate such a stressor such as lay statements describing episodes of depression; panic attacks or anxiety but no identifiable reasons for the episodes; visits to medical clinics without a specific ailment; evidence of substance abuse; and increased disregard for military or civilian authority.  The Manual also lists behaviors such as requests for change of military occupational specialty (MOS) or duty assignment, increased use or abuse of leave, changes in performance and performance evaluations, increased use of over- the-counter medications, unexplained economic or social behavior changes, and breakup of a primary relationship as possibly indicative of a personal assault, provided that such changes occurred at the time of the incident.  The Court has also held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault are substantive rules that are the equivalent of VA regulations, and are binding on VA.  YR v. West, 11 Vet. App. 393, 398-99 (1998); Patton, 12 Vet. App. at 272.

Moreover, the Court in Patton and YR noted an exception to the general rule announced in Moreau v. Brown, 9 Vet. App. 389, 395- 396 (1996), that a stressor generally cannot be established as having occurred merely by after-the-fact medical nexus evidence.  It may be in a claim, as here, which is predicated on military sexual trauma (MST).

With respect to the facts of this particular case, there are no service treatment records indicating the Veteran complained about, was seen or evaluated for psychiatric-related problems or issues.  Further, his service personnel records do not show a change in his behavior with regards to his performance of his military obligations.  However, service personnel records do include an April 1983 Revised Officer's Comments which discusses the Veteran's alcohol problems and recent stress which may have contributed to recurrence, an October 1982 citation for driving while intoxicated, and an April 1977 divorce from C.A.H.

Additionally, since service, the Veteran has received treatment for substance abuse and has exhibited periods of depression, as evidenced by his diagnosis of major depression in the VA treatment records.  An August 2004 letter from a VA psychologist notes that the Veteran has been receiving treatment since 1991.  This VA treating psychologist also noted that the Veteran's overall condition has been worsened by chronic reactions to traumas he suffered as a child as well as during his service in the military.  In March 2005, the Veteran submitted a statement his stressor statement describing his attack and the effects of the subsequent assault on his life as a whole.  Additionally, the Veteran submitted statements in September 2005 and May 2008 reiterating his contentions, without any variation as to the description of the attack.  Further, in his March 2011 hearing testimony, the Veteran described his substance abuse, including completion of the Alcoholics Anonymous (AA) sobriety program, the effects the personal and sexual assault in the military had on his family life, and finally, several legal problems.  The Veteran did admit that he did not report the incident while in the military because there was no way he could do so.  

As such, the AMC should also schedule the Veteran for a VA examination with a VA psychiatrist or other qualified mental health care provider to review the file to determine whether there are any indications (behavior changes, etc, including after his military service) the Veteran was sexually assaulted while in the military, as another means of trying to corroborate her alleged MST.  In other words, if the VA examiner determines the Veteran's suffers from PTSD or other psychiatric disorder, he or she should then determine whether the Veteran's alleged sexual and physical assault in service is the reason for this diagnosis or any other current psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Although the Board must make the ultimate finding of fact concerning the occurrence of a stressor, VA regulation as mentioned provides that VA adjudicators may submit any evidence it receives to an appropriate medical or mental health care professional for an opinion as to whether it indicates that a personal assault occurred resulting in PTSD.  38 C.F.R. § 3.304 (f)(4).  The Board also notes that, according to the special provisions of 38 C.F.R. § 3.304(f)(4), VA may submit any evidence that it receives concerning the alleged MST to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.  That is to say, in these types of cases there is an exception to the general rule announced in Moreau, supra, that after-the-fact medical nexus evidence cannot, as a matter of law, corroborate the occurrence of a noncombat stressor in service.  Indeed it can when, as here, the claim is predicated on MST.  See Patton, supra, and YR, supra.

Turning next to the Veteran's claim of entitlement to service connection for a respiratory disorder, including COPD and chronic bronchitis, a review of the Veteran's claim file reveals various in-service treatments for respiratory disorders, including treatment for coughs and congestion in February and December 1977, and August 1974.  The Veteran was also hospitalized for pneumonia in December 1981 but was again treated for this disorder in March 1982 and February 1984.  

Following service, the Veteran was diagnosed with chronic bronchitis in May and June 2005.  In October 2005, his VA treatment records reflect a diagnosis of COPD.  While the Board is aware that the Veteran was discharged from service in November 1984, and his first documented treatment for a respiratory disorder was in 2005, during his March 2011 hearing testimony, the Veteran indicated that he has scar tissue on his lungs and reported that when he walks up stairs he feels he is going to pass out.  The Veteran further testified that current treating physicians have indicated the respiratory disorder is a residual of the pneumonia during service.  

VA must provide a Veteran with a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  See also 38 C.F.R. § 3.159(c) (2009).

It is clear that the facts associated with the Veteran's claim mirror those set forth in McLendon.  The Board may consider only independent medical evidence to support its findings.  As explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  Colvin at 175.  For the reasons described above, and affording the Veteran the full benefit of the doubt, the claim must be remanded for a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he has received any further evaluation or treatment for his psychiatric or respiratory disorders, either from VA or private physicians.  If so, attempt to obtain these additional records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  After the above requested development has been completed and any additional records are associated with the claims file, schedule the Veteran for a VA psychiatric examination for a medical opinion concerning whether he has PTSD, or any other psychiatric disorder, as a result of a stressor - in particular the alleged sexual and physical assault, during his military service.  The examination should include any necessary diagnostic testing or evaluation needed to make this important determination.  

Based on a comprehensive review of the claims file and independent examination, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) the PTSD and/or major depression is related to any of the Veteran's claimed in-service stressors.  The examiner is specifically asked to comment upon the Veteran's substance abuse, divorce, citation for driving while intoxicated and other lay testimony as to behavioral changes directly after the claimed incident.

Inform the designated examiner that the term "at least as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

3.  The RO is also asked to schedule the Veteran for a VA respiratory disorders examination.  The VA examiner should thoroughly review the Veteran's claims file and a copy of this REMAND in conjunction with the examination.  It should be noted in the examination report that this has been accomplished.

The VA examiner is requested to diagnose any and all respiratory disabilities.  Thereafter, the VA examiner is requested to determine the likely nature and etiology of each diagnosed respiratory disability.  Specifically, the VA examiner should state whether it is at least as likely as not that the Veteran suffers from any diagnosed respiratory disability as a result of his time in active duty service, and also whether it is a residual of his in-service pneumonia.

Inform the designated examiner that the term "at least as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

4.  Then readjudicate the claims for service connection for an acquired psychiatric disorder and a respiratory disorder in light of the additional evidence obtained.  If the claims are not granted to the Veteran's satisfaction, prepare another Supplemental Statement of the Case and send it to him and his representative.  Give them time to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
HOLLY SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


